         Case 1:15-cv-10790-DJC Document 195 Filed 10/22/19 Page 1 of 9



                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MASSACHUSETTS

 JOHN DOE,
                Plaintiff
        v.                                           Civil Action No. 15-10790-DJC

 TRUSTEES OF BOSTON COLLEGE,
                Defendant

         DEFENDANT’S PARTIAL OPPOSITION TO PLAINTIFF’S MOTION
         FOR EQUITABLE RELIEF, PREJUDGMENT AND POSTJUDGMENT
                   INTEREST, AND ENTRY OF JUDGMENT

       Trustees of Boston College opposes in part Plaintiff’s Motion for Equitable Relief,

Prejudgment and Postjudgment Interest, and Entry of Judgment. Dkt. No. 186. As demonstrated

below, the request for equitable relief is overly broad and otherwise improper; any award of

equitable relief should be stayed pending the outcome of further, post-trial proceedings; Doe is

entitled to prejudgment interest only on the damages awarded for lost tuition, not damages

awarded for lost income; and prejudgment interest should be awarded only from the date the

lawsuit was filed.

I.     Equitable Relief.

       A.      The equitable relief Doe seeks is overbroad, would infringe on other
               legitimate interests, and would be excessively burdensome.

       Doe’s motion asks the Court to enter a permanent injunction, which would (a) require BC

to expunge from its records the entirety of, and “all references to,” both the 2012 disciplinary

proceeding and the 2014 review of that proceeding, Pl. Mot. at 2-3, and (b) prohibit “[BC] and

its agents from referencing the 2012 disciplinary proceeding or the 2014 review in the event of

any third-party inquiry.” Id. at 3. While the Court has “considerable” discretion to devise an



                                                 1
         Case 1:15-cv-10790-DJC Document 195 Filed 10/22/19 Page 2 of 9



equitable remedy, that discretion “is not unfettered.” Jimenez v. Cronen, 317 F. Supp. 3d 626,

656 (D. Mass. 2018) (citing Flores–Powell v. Chadbourne, 677 F. Supp. 2d 455, 474 (D. Mass.

2010)). To the contrary, any equitable remedy “should be tailored to the injury suffered,” and it

“should not unnecessarily infringe on competing interests.” Flores–Powell, 677 F. Supp. 2d at

476 (quoting United States v. Gordon, 156 F.3d 376, 381 (2d Cir. 1998)). Granting Doe’s

requested relief would violate both of those principles.

       The wholesale expungement of all records of, and “all references to,” both the 2012

disciplinary proceeding and the 2014 review of that proceeding, is not a remedy that is “tailored

to the injury suffered.” The jury found that communications by the Dean’s office interfered with

the Administrative Hearing Board’s consideration of Doe’s case, causing the Board to find Doe

responsible when otherwise it would have reached a different outcome – either “not responsible”

or a “no finding.” The equitable remedy that is “properly tailored to the injury suffered” is an

order enjoining BC to (1) vacate the finding of “responsible” and (2) respond in the negative to

any third-party inquiry that relates to the outcome of the 2012 proceeding – e.g., an inquiry as to

whether Doe ever was found responsible for sexual misconduct, or an inquiry as to whether Doe

ever was subject to a disciplinary suspension.

       The equitable relief that Doe requests goes far beyond that. He seeks an order effectively

requiring that BC whitewash its records to the point of pretending that the 2012 proceeding and

the 2014 review never happened at all. That request bears no rational relation to “the injury

suffered” as a result of the interference that the jury found, which was strictly limited to the

outcome of the 2012 proceeding – not the fact that it happened or how the proceeding was

conducted. Doe was not injured by, and thus has no right to equitable relief arising from, the fact

that A.B. accused him of assault, which she had every right to do; that he was subjected to a

                                                  2
         Case 1:15-cv-10790-DJC Document 195 Filed 10/22/19 Page 3 of 9



disciplinary process, as BC had every right – and indeed, under Title IX, the obligation – to do;

or the manner in which that proceeding was conducted, as this Court found to be proper at

summary judgment and the First Circuit confirmed, except in relation to the strictly limited

question of interference by the Dean’s office in relation to the “at ease” and “no finding”

communications. Vacating the finding, and enjoining BC to respond accordingly to any third-

party inquiries that implicate the finding, is all that Doe is entitled to. His request that BC be

enjoined to re-write history, and pretend that A.B.’s complaint never was brought in the first

place, is entirely overboard. See Doe v. Baum, No. 16-13174, 2019 WL 4809438, at *12 (E.D.

Mich. Sept. 30, 2019) (expungement of “all records” relating to an investigation and finding of

sexual misconduct was not appropriate where plaintiff had no viable claim that the pre-hearing

investigation was improper; as in this case, plaintiff’s only viable claim related to a single issue

which he claimed affected the outcome of the conduct process).

       Doe’s request, if granted, also would infringe on legitimate, competing interests. For

example: Doe’s requested relief would require BC to expunge all records relating to this

litigation, which is absurd on its face, especially with post-trial proceedings still underway. BC

also has legitimate interests in retaining accurate records of the sexual misconduct complaints

that it receives and the fact that it properly responded to those complaints, including by

conducting student disciplinary proceedings, rather than being “deliberately indifferent” to such

complaints in violation of Title IX. BC has legitimate interests in retaining accurate records of

who among its trained adjudicators have served on Hearing Panels, and who among them has

chaired Hearing Panels. BC has legitimate interests in using experiences from prior conduct

proceedings – not to mention the occasional lawsuit, like this one, arising from such proceedings

– in reviewing its procedures and in training the people responsible to carry out those procedures.

                                                  3
         Case 1:15-cv-10790-DJC Document 195 Filed 10/22/19 Page 4 of 9



BC also has legitimate interests in retaining the “education records” of students other than Doe

who were involved in the 2012 proceedings. Students such as A.B. who report that they were the

victim of sexual assault while in college sometimes will call upon deans, faculty advisors, or

others at BC to corroborate their involvement in such proceedings. Students such as J.K., whom

Doe accused of being the true culprit for assaulting A.B., sometimes are accused in new cases, to

which the evidence or outcome of older cases may become relevant. Simply put, there are any

number of legitimate reasons why BC should be able to retain its records relating to the 2012

proceedings and 2014 review, and no reason why expunging the records in their entirety is

necessary to remedy any injury to Doe.

       Such wholesale expungement also would be excessively burdensome, to say the least.

The relief Doe requests would not merely require BC to purge Doe’s conduct file in the Dean’s

office, but also would require BC to locate and destroy or delete every piece of paper and every

email in which any BC employee made any reference to Doe’s case or any issues relating thereto

– including, for example, every email relating to academic or other accommodations afforded to

A.B. which reference, even in passing, the conduct proceedings in connection with which those

accommodations were made.

       The cases Doe relies on do not support his request for expungement of “all records.” In

Matos v. Clinton Sch. Dist., 367 F.3d 68, 74 (1st Cir. 2004), the Court rejected the plaintiff’s

argument for expungement of her high school records at the preliminary injunction stage and

merely stated that she could make a claim for such relief after trial. In Doe v. The Rector &

Visitors of George Mason Univ., 179 F. Supp. 3d 583, 588-89 (E.D. Va. 2016), the plaintiff

sought expungement of his expulsion from his education records (as opposed to expungement of

all records relating to the disciplinary proceeding) and the defendant did not contest

                                                 4
         Case 1:15-cv-10790-DJC Document 195 Filed 10/22/19 Page 5 of 9



expungement. The decision in Stevenson v. Amazon.com, Inc., No. CV 15-13505-FDS, 2016

WL 2851316, at *5 (D. Mass. May 13, 2016), concerns a request under M.G.L. ch. 149, § 52C,

to expunge false information contained in an employee personnel file and has no application to

this case.

        In sum, the equitable relief Doe requests is overly broad; it infringes on legitimate,

competing interests; and it is excessively burdensome. Instead, the Court should enter an order

enjoining BC to (1) vacate the finding of “responsible” and (2) respond in the negative to any

third-party inquiry that relates to the outcome of the 2012 proceeding.

        B.     Any order of expungement should be stayed.

        In the event the Court does order expungement of BC’s records, that portion of the

Court’s order should be stayed pending the outcome of BC’s forthcoming motion for judgment

as a matter of law or alternatively for a new trial and any appeal therefrom. To be clear, BC

seeks a stay only from an order of expungement, not from an order vacating the finding or

constraining what BC would say in response to any third-party inquiry, pending the outcome of

post-trial proceedings and any appeal therefrom.

        “When determining whether to grant a stay of a permanent injunction pending an appeal

pursuant to Fed. R. Civ. P. 62(c), the court considers ‘(1) whether the stay applicant has made a

strong showing that [it] is likely to succeed on the merits; (2) whether the applicant will be

irreparably injured absent a stay; (3) whether issuance of the stay will substantially injure the

other parties interested in the proceeding; and (4) where the public interest lies.’” Veracode, Inc.

v. Appthority, Inc., 137 F. Supp. 3d 17, 98 (D. Mass. 2015) (quoting Hilton v. Braunskill, 481

U.S. 770, 776 (1987)).




                                                  5
         Case 1:15-cv-10790-DJC Document 195 Filed 10/22/19 Page 6 of 9



       BC will be filing a renewed motion for judgment as a matter of law pursuant to Fed. R.

Civ. P. 50(b) on the grounds that no reasonable jury could have found that the “at ease” or “no

finding” communications caused the Hearing Board to find Doe responsible. Alternatively, BC

will request a new trial pursuant to Fed. R. Civ. P. 59 on the grounds that the verdict was against

the weight of the evidence and that a new trial is required in order to prevent the injustice that

resulted from the conduct of Doe’s counsel at trial – the blatant violations of the Court’s orders

relating to the scope of issues, and thus the evidence and arguments properly offered, at trial.

       BC has a strong likelihood of success on its forthcoming motion. The Court noted during

the charge conference that “if there is a verdict in Mr. Doe’s favor,” his counsel’s conduct

“certainly gives rise to a well-founded motion for new trial, if defense intends to file such

motion, based on what they have argued about the impact of these repeated violations of my

orders.” Sept. 20, 2019 Tr. at 23-24.

       BC will be irreparably injured if expungement is not stayed pending the outcome of post-

trial proceedings, including by depriving BC of documents necessary to this litigation, whereas

Doe will not be harmed by a stay during that time. See Providence Journal Co. v. Fed. Bureau

of Investigation, 595 F.2d 889, 890 (1st Cir. 1979) (“Where, as here, the denial of a stay will

utterly destroy the status quo, irreparably harming appellants, but the granting of a stay will

cause relatively slight harm to appellee, appellants need not show an absolute probability of

success in order to be entitled to a stay.”) (staying order to disclose records to media).

       If there is any public interest in the issue of expungement, it must weigh in favor of a stay

pending the outcome of post-trial proceedings. It would be against the public interest for a

university’s records to be destroyed prematurely, while the final outcome of litigation to which

those records relate remains in doubt.

                                                  6
         Case 1:15-cv-10790-DJC Document 195 Filed 10/22/19 Page 7 of 9



II.    Prejudgment Interest

       A.      Doe is entitled to prejudgment interest only on damages awarded for lost
               tuition and fees, not for lost income.

       The jury awarded Doe damages for lost tuition and fees for the semester in which he was

suspended and for one year of lost wages as an attorney, resulting from the suspension’s one-

year delay of Doe’s BC graduation and admission to law school, from which Doe has yet to

graduate. The award of prejudgment interest is appropriate with respect to the former but not the

latter, which is an award for future lost earnings. It is well-settled that “[p]rejudgment interest

may not be added to an award of damages for lost future earnings and benefits.” Salvi v. Suffolk

County Sheriff's Department, 67 Mass. App. Ct. 596, 855 N.E.2d 777, 788 (2006) (quoting

Conway v. Electro Switch Corp., 402 Mass. 385, 390, 523 N.E.2d 255, 258 (1988)).

       Doe attempts to couch this year of lost income as a past loss, not a future loss, but that is

not correct. The evidence at trial was that Doe will begin his legal career in the fall of 2020, and

that the suspension delayed his legal career by one year. Sept. 19, 2019 (Trial Day Four) Tr. at

81-82. Thus, the one year of lost income attributable to the suspension is the year running from

fall 2019 to fall 2020, which is a future loss, not a past loss. The other delays in the completion

of Doe’s law school education relate to his claimed emotional distress, which the Court has ruled

– more than once – cannot form the basis for any recovery by Doe on his breach of contract and

basic fairness claims.

       B.      Doe is entitled to prejudgment interest only as of the date suit was filed.

       Pursuant to G.L. c. 231, § 6C, prejudgment interest may be awarded from the date of the

breach or demand for payment, if established at trial; otherwise, it shall be awarded from “the

commencement of the action.”



                                                  7
         Case 1:15-cv-10790-DJC Document 195 Filed 10/22/19 Page 8 of 9



        Doe seeks prejudgment interest on the award for lost tuition and fees as of the end of his

disciplinary hearing, using the arbitrary date of December 1, 2012. Pl. Mot. at 4. No breach as

of that date was established at trial – in fact the date of the breach was not put to the jury at all.

See Saint-Gobain Indus. Ceramics Inc. v. Wellons, Inc., 246 F.3d 64, 70-71 (1st Cir. 2001)

(where the date of breach was not put to the jury, the First Circuit refused to assume that the date

of breach was the date of delivery of defective goods) (citing Deerskin Trading Post, Inc. v.

Spencer Press, Inc., 398 Mass. 118, 125, 495 N.E.2d 303, 308 (1986). Nor was BC under any

demand for repayment as of that date. Doe submitted no evidence at trial that he requested a

refund at that time – or indeed at any time before he included the demand for compensation in

his complaint. See Bos. Gas Co. v. Century Indem. Co., No. CIV. 02-12062-PBS, 2013 WL

5436967, at *2 (D. Mass. Sept. 26, 2013) (“The right to prejudgment interest does not attach

absent an ‘unequivocal demand for payment’ and refusal to pay.”) (citing Bos. Gas. Co. v.

Century Indem. Co., 529 F.3d 8, 22 (1st Cir. 2008)). Thus, the proper date upon which to apply

prejudgment interest is the date the complaint was filed. See Mass. G.L. c. 231, § 6C.

        In the event the Court determines that a date of breach or demand was established, it

should exercise its discretion not to award prejudgment interest for any period preceding the

commencement of the action in any event. The Court has “some discretion under Massachusetts

practice to adjust an interest award if a prevailing litigant has been responsible for unnecessary

delays.” Liberty Mut. Ins. Co. v. Black & Decker, Inc., No. CIV.A.04-10648 DPW, 2004 WL

1941352, at *4 (D. Mass. Aug. 25, 2004). That is the case here. Doe waited for three years after

the conclusion of his conduct case to file his lawsuit against BC. It would be an undeserved

windfall to award prejudgment interest at 12% to Doe for that period of time.




                                                   8
          Case 1:15-cv-10790-DJC Document 195 Filed 10/22/19 Page 9 of 9



                                           Conclusion

        As set forth above, Doe’s motion should be allowed only in part and otherwise denied.

                                             TRUSTEES OF BOSTON COLLEGE,


                                             /s/ Elizabeth H. Kelly
                                             Daryl J. Lapp (BBO No. 554980)
                                                 daryl.lapp@lockelord.com
                                             Elizabeth H. Kelly (BBO No. 672277)
                                                  liz.kelly@lockelord.com
                                             LOCKE LORD LLP
                                             111 Huntington Avenue
                                             Boston, MA 02199
October 22, 2019                             617.230.0100


                                     Certificate of Service

                 This document was served electronically upon all counsel of record by
        filing through the ECF system on this 22 day of October, 2019.


                                             /s/ Elizabeth H. Kelly
                                             Elizabeth H. Kelly




                                                9


81501210v.3
